Per Curiam,
This case was before us in November, 1895, on defendants’ appeal from the decree of July 6, 1895, adjudging and decreeing “ that Daniel H. Barr be and is hereby held as trustee of *293the property described in the bill and of the portions remaining unsold,” and ordering “ that Black & Baird, to wit, Milton I. Baird, J. L. Grloninger' and David P. Black account to the plaintiff for the moneys and property received from the sale of this land that has been conveyed by the plaintiff to Daniel H. Barr as set forth and described in the pleadings,” and sending the case to a “ referee to take testimony and state an account,” etc.: Rich v. Black & Baird et al., 173 Pa. 92.
It is a mistake to suppose that the questions involved in that appeal were not all definitively settled by our affirmance of said decree and remittance of the record to the court below for further proceedings. If there is any merit whatever in the provision for appeal “ in equity cases of account where the liability to account is in issue,” it must be in the fact that all questions relating to such liability will be thus finally settled by the appellate court before further proceedings are had in the trial court.
So far, therefore, as the specifications of error relate to questions that were involved in the former appeal, they may be dismissed without further remark.
As to those involving questions that have arisen since the affirmance of the former decree, a careful consideration of the record has satisfied us that there is no error in any of them of which the defendants have any just reason to complain. We are constrained to think the defendants were very considerately and leniently dealt with by the learned referee and court below.
We find nothing in the assignments of error that requires special notice. They are all dismissed.
Decree affirmed and appeal dismissed at the defendants-costs.